                   Case 3:20-cv-05713-RSL Document 13 Filed 11/10/20 Page 1 of 1




 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE
 7    TRICIA DIAMOND,                                         CAUSE NO. 3:20-cv-05713-RLS

 8                                  Plaintiff,

 9    vs.                                                     ORDER GRANTING JURY TRIAL
                                                              PURSUANT TO FRCP 39(b)
10    KING COUNTY, et al.,

11                                 Defendants.

12

13             Comes now the above entitled Court upon the agreement motion of the Parties requesting

14   a jury trial on all issues in this case. The Court having reviewed the Motion and Stipulation of

15   Counsel hereby Orders as follows:

16             All issues in this case, except for equitable relief, if any, shall be tried to a jury at such

17   time as this case may be called for trial.

18

19             Dated this 10th day of November, 2020.
20

21                                                        Robert S. Lasnik
22                                                        United States District Judge

23

24

25
     Page 1                                                   Law Offices of
                                                              Kram & Wooster, P.S.
     Order Granting Stipulated Motion for Trial By Jury       1901 SOUTH “I” STREET
                                                              TACOMA, WASHINGTON 98405
                                                              (253) 572-4161 Tacoma
                                                              (253) 272-7929
                                                              (253) 572-4167 Facsimile
